 



Exhibit 10.5
ADDITIONAL LOAN AND FIRST AMENDMENT TO
SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT
     This ADDITIONAL LOAN AND FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED
CREDIT AGREEMENT, dated as of May 3, 2007 (this “Amendment”), is made and
entered into by and among CKE Restaurants, Inc., a Delaware corporation (the
“Borrower”), BNP Paribas, as administrative agent (in such capacity, the
“Administrative Agent”), the lender signatory hereto (the “Additional Term
Lender”) in connection with that certain Seventh Amended and Restated Credit
Agreement, dated as of March 27, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Administrative Agent, the lenders party thereto and the other
parties thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Credit Agreement (as
amended hereby).
RECITALS
     Pursuant to Section 2.23 of the Credit Agreement, the Borrower may from
time to time request Additional Loans in an aggregate principal amount not to
exceed $100,000,000, subject to the terms and conditions set forth therein.
     On April 19, 2007, the Borrower provided written notice to the
Administrative Agent of its request for Additional Term Loans in an aggregate
principal amount of $50,000,000.
     The Additional Term Lender has agreed, subject to the terms and conditions
set forth herein, to make Additional Term Loans to the Borrower in an aggregate
amount of $50,000,000.

1



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
     Section 1. Amendments to Credit Agreement.
          (a) The Borrower and the Additional Term Lender party hereto hereby
agree that:
               (i) the Commitment (the “May 2007 Commitment”) of the Additional
Term Lender and the aggregate amount of the Additional Term Loans which shall be
borrowed (the “May 2007 Term Loans”) pursuant to this Amendment and Section 2.23
of the Credit Agreement shall be in an aggregate principal amount of
$50,000,000; and
               (ii) the May 2007 Term Loans shall be made on the first date on
which the conditions set forth in Sections 2.23 and 4.2 of the Credit Agreement
and Section 2 hereof have been satisfied in full (the “Additional Loan Effective
Date”).
          (b) The Borrower and the Additional Term Lender hereby agree that each
May 2007 Term Loan funded pursuant to this Amendment will have the same ranking
and all other terms as the Term Loans, except that the May 2007 Term Loans shall
accrue interest from and including the Additional Loan Effective Date, and, from
and after the Additional Loan Effective Date, the Additional Term Lender will be
a Lender and a Term Loan Lender for any and all purposes under the Credit
Agreement.
          (c) To give effect to the May 2007 Term Loans, the parties hereto
agree that:
               (i) Section 1.1 of the Credit Agreement is amended by adding the
following new definitions thereto in alphabetical order:
“New Tranche Term Loans” shall have the meaning provided in Section 2.1.
“Original Term Loans” shall mean the Term Loans made on the Closing Date.
               (ii) Section 1.1 of the Credit Agreement is amended by amending
and restating the definition of “Term Loan” in its entirety to read in full as
follows:
“Term Loan” shall have the meaning provided in Section 2.1, provided that for
all purposes of the Loan Documents other than the first four sentences of
Section 2.1, “Term Loan” shall include the New Tranche Term Loans made pursuant
to Section 2.1.

2



--------------------------------------------------------------------------------



 



               (iii) Section 2.1 of the Credit Agreement is amended by adding
the following after the fourth sentence of such section:
On May 3, 2007, Additional Term Loans in the principal amount of $50,000,000
shall be made by Lenders agreeing to do so pursuant to Section 2.23
(collectively, the “New Tranche Term Loans").
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



               (iv) The table set forth in Section 2.1 of the Credit Agreement
is hereby amended and restated as follows:

                      Paydown Amount     Paydown Amount       in connection with
    in connection with   Date   Original Term Loans     New Tranche Term Loans  
July 1, 2007
  $ 300,000     $ 125,000  
October 1, 2007
  $ 300,000     $ 125,000  
January 1, 2008
  $ 300,000     $ 125,000  
April 1, 2008
  $ 300,000     $ 125,000  
July 1, 2008
  $ 300,000     $ 125,000  
October 1, 2008
  $ 300,000     $ 125,000  
January 1, 2009
  $ 300,000     $ 125,000  
April 1, 2009
  $ 300,000     $ 125,000  
July 1, 2009
  $ 300,000     $ 125,000  
October 1, 2009
  $ 300,000     $ 125,000  
January 1, 2010
  $ 300,000     $ 125,000  
April 1, 2010
  $ 300,000     $ 125,000  
July 1, 2010
  $ 300,000     $ 125,000  
October 1, 2010
  $ 300,000     $ 125,000  
January 1, 2011
  $ 300,000     $ 125,000  
April 1, 2011
  $ 300,000     $ 125,000  
July 1, 2011
  $ 300,000     $ 125,000  
October 1, 2011
  $ 300,000     $ 125,000  
January 1, 2012
  $ 300,000     $ 125,000  
April 1, 2012
  $ 28,500,000     $ 11,875,000  
July 1, 2012
  $ 28,500,000     $ 11,875,000  
October 1, 2012
  $ 28,500,000     $ 11,875,000  
January 1, 2013
  $ 28,800,000     $ 12,000,000  

4



--------------------------------------------------------------------------------



 



     Section 2. Conditions to Effectiveness. The effectiveness of this Amendment
is conditioned upon the following:
          (a) Amendment. The Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower, the Administrative Agent, and the Additional Term Lender.
          (b) Confirmation of Guaranty and Security Interest. The Borrower and
each Subsidiary of the Borrower (other than any such Subsidiary which is an
Immaterial Subsidiary) shall have executed and delivered to the Administrative
Agent a Confirmation of Guaranty and Security Interest.
          (c) Additional Commitment Agreement. The Administrative Agent shall
have received an Additional Commitment Agreement in form and substance
reasonably acceptable to it executed by each of the Additional Term Lender, the
Administrative Agent and the Borrower.
          (d) Opinion of Counsel. The Administrative Agent shall have received,
on behalf of itself and the Lenders, a legal opinion of Stradling Yocca Carlson
& Rauth, counsel for the Borrower, addressed to the Administrative Agent, the
Issuing Bank and the Lenders and dated the Additional Loan Effective Date,
addressing such matters as the Administrative Agent may reasonably request.
          (e) Secretary’s Certificate. The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the Borrower,
dated as of the Additional Loan Effective Date (i) certifying as true, correct
and complete as of the Additional Loan Effective Date, an attached copy of the
certificate of incorporation or other similar organizational document of the
Borrower as amended, restated, supplemented or otherwise modified on or prior to
the Additional Loan Effective Date (certified by the Secretary of State or other
comparable authority where customary in such jurisdiction as of a date not more
than ten Business Days prior to the Additional Loan Effective Date) and
certifying that there have been no changes to such certificate of incorporation
or other similar organizational document since the date of the certification
thereof by the Secretary of State or other comparable authority where customary
in such jurisdiction, (ii) certifying as true, correct and complete and as in
full force and effect as of the Additional Loan Effective Date, an attached copy
of the by-laws or other similar organizational document of the Borrower as
amended through the date of such certificate, (iii) certifying an attached copy
of the resolutions of the Borrower’s Board of Directors approving and
authorizing the execution, delivery and performance of this Amendment and all
other documents, instruments and agreements executed and/or delivered in
connection herewith or required or contemplated hereunder (the “Amendment
Documents”), and (iv) certifying the names and true signatures of the incumbent
officers of the Borrower authorized to sign this Amendment and the other
Amendment Documents, together with a certification of the name and true
signature of the Secretary or Assistant Secretary of the Borrower executing and
delivering this certificate.

5



--------------------------------------------------------------------------------



 



          (f) Officer’s Certificate. The Administrative Agent shall have
received a certificate dated as of the Additional Loan Effective Date signed by
the chief financial officer of the Borrower certifying that the conditions set
forth in Sections 4.2(a), (b) and (d) of the Credit Agreement have been
satisfied in full with respect to the May 2007 Term Loans.
          (g) No Default or Event of Default. After giving effect to this
Amendment and the Additional Term Loans, no Default or Event of Default shall
have occurred and be continuing as a result of a breach of the covenants in
Section 7.1 of the Credit Agreement and the Administrative Agent shall have
received a certificate of the President or Vice President of the Borrower, dated
as of the Additional Loan Effective Date, certifying the foregoing.
          (h) Additional Matters. All corporate and other proceedings taken or
to be taken in connection with this Amendment and all documents incidental
thereto, whether or not referred to herein, shall be reasonably satisfactory in
form and substance to the Administrative Agent.
     Section 3. Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders, as of the date hereof,
that both before and after giving effect to this Amendment:
          (a) All of the representations and warranties of the Borrower and each
other Loan Party contained in the Loan Documents (other than representations and
warranties which expressly speak only as of a different date) are true and
correct;
          (b) No Default or Event of Default has occurred or is continuing; and
          (c) The May 2007 Term Loans will be used to prepay the Revolving Loans
pursuant to Sections 2.2 and 2.11 of the Credit Agreement and for other general
corporate purposes.
     Section 4. Affirmations.
          (a) The Borrower hereby (i) expressly acknowledges the terms of this
Amendment, (ii) ratifies and affirms its obligations under the Loan Documents to
which it is a party, and (iii) agrees such Loan Documents remain in full force
and effect.

6



--------------------------------------------------------------------------------



 



          (b) The Borrower and the Administrative Agent hereby acknowledge and
agree that (i) the Additional Term Lender is approved and included as a “Term
Loan Lender” and as a “Lender”, each as defined in and under the Credit
Agreement, and (ii) the other terms, conditions, rights and remedies of the
Lenders and the Term Loan Lenders otherwise extend in all respects and are
identical to those applicable to the Additional Term Lender under this
Amendment.
          (c) The Borrower and the Administrative Agent hereby acknowledge and
agree that the May 2007 Term Loans are “Term Loans”, “Loans” and “Obligations”
as defined in and under the Credit Agreement.
          (d) The Borrower and the Administrative Agent hereby acknowledge and
agree that the Additional Term Lender is a Secured Party as defined in and under
the Borrower Security Agreement and the Subsidiary Security Agreement.
          (e) The Borrower and the Administrative Agent hereby acknowledge and
agree that the grants of security interests and pledges of the Borrower pursuant
to the Security Documents secures all amounts advanced and committed under the
May 2007 Term Loans and this Amendment, which amounts are and shall be secured
by all of the Collateral as defined in the Credit Agreement.
          (f) The Borrower hereby reaffirms, as of the Additional Loan Effective
Date, the covenants and agreements contained in each Loan Document to which it
is a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated thereby.
          (g) The Borrower hereby acknowledges and agrees that the acceptance by
the Administrative Agent of this document shall not be construed in any manner
to establish any course of dealing on the Administrative Agent’s or any Lender’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.
          (h) The Borrower hereby represents and warrants that, immediately
after giving effect to this Amendment, each Loan Document, in each case as
modified by this Amendment (where applicable), to which it is a party continues
to be a legal, valid and binding obligation of the undersigned, enforceable
against such party in accordance with its terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

7



--------------------------------------------------------------------------------



 



     Section 5. Reference to and Effect on the Credit Agreement and other Loan
Documents. The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document or of any other instrument or agreement
referred to therein, except as set forth herein, or (ii) prejudice any right or
remedy that the Administrative Agent or any Lender may now have or may have in
the future under or in connection with the Credit Agreement, as amended hereby,
or any other instrument or agreement referred to therein. Each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereof” and words of like
import and each reference in the other Loan Documents to the “Credit Agreement”
shall mean the Credit Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Credit Agreement and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Credit Agreement and each other instrument or agreement referred to therein,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.
     Section 6. Further Assurances. The Borrower shall and shall cause each
other Loan Party, upon the reasonable request of the Administrative Agent and at
the Borrower’s sole cost and expense, to execute, deliver, acknowledge or
obtain, or to cause to be executed, delivered, registered, filed or recorded any
document or instrument supplemental or confirmatory to the implementation of the
May 2007 Term Loan, all as deemed necessary, reasonable or prudent by the
Administrative Agent to create, better perfect, protect or implement the
security interests of the Administrative Agent for the benefit of itself and the
benefit of the Secured Parties
     Section 7. Expenses and Fees. Notwithstanding anything contained in the
Credit Agreement, as amended hereby, or any other Loan Document and in addition
to any fees and expenses required to be paid by the Borrower thereunder, the
Borrower agrees to pay all reasonable out-of-pocket costs, fees and expenses
incurred by the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent).
     Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     Section 9. Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

8



--------------------------------------------------------------------------------



 



     Section 10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT SUCH PRINCIPLES WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF ILLINOIS).
     Section 11. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE ADDITIONAL LENDER
HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first above written.

            CKE RESTAURANTS, INC.
      By:   /s/ Theodore Abajian         Name:   Theodore Abajian       
Title:   Executive Vice President and
Chief Financial Officer   

Additional Loan and First Amendment

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as Administrative Agent
      By:   /s/ Clark C. King         Name:   Clark C. King III         Title:  
Managing Director              By:   /s/ Michael C. Colias         Name:  
Michael C. Colias        Title:   Director     

            BNP PARIBAS,
as Additional Term Lender
      By:   /s/ Clark C. King         Name:   Clark C. King III        Title:  
Managing Director              By:   /s/ Michael C. Colias         Name:  
Michael C. Colias        Title:   Director     

Additional Loan and First Amendment

 